Citation Nr: 0533155
Decision Date: 12/07/05	Archive Date: 03/02/06

Citation Nr: 0533155	
Decision Date: 12/07/05    Archive Date: 12/21/05

DOCKET NO.  02-07 968	)	DATE DEC 07 2005
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent assigned for schizoaffective disorder, bipolar type, 
for the period from October 6, 1998 to August 11, 2002.  

2.  Entitlement to an evaluation in excess of 70 percent for 
schizoaffective disorder, bipolar type, for the period from 
August 12, 2002 to August 17, 2003.   


REPRESENTATION

Appellant represented by:	Robert A. Friedman, Attorney 
at Law


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel



INTRODUCTION

The veteran served on active duty from August to November 
1966.  This matter comes properly before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois.     

In April 2005, the Board rendered a decision on the veteran's 
claims.  


ORDER TO VACATE

VA regulations provide that an appellate decision may be 
vacated by the Board at any time upon the request of the 
veteran or his representative, or on the Board's own motion 
when there has been a denial of due process.  38 C.F.R. 
§ 20.904(a) (2005).  Here, the veteran submitted additional 
evidence with regard to his appeal to the RO prior to the 
Board's decision in this case.  This evidence was not 
included in the evidence of record at the time of the Board's 
decision in April 2005.  Therefore, the Board decision dated 
on April 1, 2005, failed to provide the veteran due process 
under the law.  Accordingly, in order to prevent any 
prejudice to the veteran, the April 2005 decision of the 
Board must be vacated in its entirety, and a new decision 
will be entered as if the April 2005 decision by the Board 
had never been issued.  


ORDER

The April 1, 2005 decision of the Board is vacated.   



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

Citation Nr: 0509711	
Decision Date: 04/01/05    Archive Date: 04/15/05

DOCKET NO.  02-07 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent assigned for schizoaffective disorder, bipolar type, 
for the period from October 6, 1998 to August 11, 2002.

2.  Entitlement to an evaluation in excess of 70 percent for 
schizoaffective disorder, bipolar type, for the period from 
August 12, 2002 to August 17, 2003.


REPRESENTATION

Appellant represented by:	Robert A. Friedman, Attorney-
at-Law


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to 
November 1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2001 rating decision by the Chicago, 
Illinois, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which implemented a favorable appellate 
determination of the Board dated in March 2001, and granted 
the veteran service connection and a 30 percent evaluation 
for schizoaffective disorder, bipolar type, effective from 
October 6, 1998.  Thereafter, a rating decision dated in June 
2004 confirmed the 30 percent evaluation for schizoaffective 
disorder, bipolar type, for the period from October 6, 1998 
to August 11, 2002.  The rating decision further granted the 
veteran a 70 percent rating for this psychiatric disability 
for the period from August 12, 2002 to August 17, 2003, and a 
100 percent rating for the same, commencing on August 18, 
2003.  Since the maximum evaluation has been granted for the 
service-connected psychiatric disability as of August 18, 
2003, the only issues now on appeal is entitlement to an 
initial rating in excess of 30 percent for the period from 
October 6, 1998 to August 11, 2002, and entitlement to a 
rating in excess of 70 percent for the period from August 12, 
2002 to August 17, 2003.

The Board notes that in addition to the 100 percent 
evaluation that is currently assigned for schizoaffective 
disorder, bipolar type, service connection is in effect for 
residuals of an injury to his right hand with partial 
amputation of the middle finger, currently rated as 60 
percent disabling, and has also been awarded individual 
unemployability, special monthly compensation for loss of use 
of one hand, special monthly compensation at the housebound 
rate, entitlement to automobile and adaptive equipment, and 
entitlement to Dependents' Educational Assistance under 
38 U.S.C. Chapter 35 (West 2002).


FINDINGS OF FACT

1.  For the period from October 6, 1998 to August 11, 2002, 
the veteran's service-connected schizoaffective disorder was 
treated with psychiatric counseling and psychotropic 
medications and was manifested by occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks, although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal, due to 
mild delusional thought processes and suspiciousness.

2.  For the period from August 12, 2002 to August 17, 2003, 
the veteran's service-connected schizoaffective disorder was 
treated with psychiatric counseling and psychotropic 
medications and was manifested by occupational and social 
impairment with deficiencies in most areas, such as work, 
family relations, judgment, thinking, or mood, due to 
auditory hallucinations, impaired impulse control, and 
neglect of personal appearance and hygiene. 


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 
percent for schizoaffective disorder for the period from 
October 6, 1998 to August 11, 2002, have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code 9211-9432 (2004).

2.  The criteria for an increased evaluation in excess of 70 
percent for schizoaffective disorder for the period from 
August 12, 2002 to August 17, 2003, have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code 9211-9432 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  


The Board notes that the RO has provided the veteran with 
express notice of the provisions of the VCAA in 
correspondence dated in October 2001 and February 2004, in 
which it provided the veteran with an explanation of how VA 
would assist him in obtaining necessary information and 
evidence.  The veteran has been made aware of the information 
and evidence necessary to substantiate his claims and has 
been provided opportunities to submit such evidence.  A 
review of the claims file also shows that VA has conducted 
reasonable efforts to assist him in obtaining evidence 
necessary to substantiate his claim, pursuant to the 
September 2003 remand which occurred during this appeal.  
Private and VA medical records pertaining to his claim have 
been obtained and associated with the claims folder, as well 
as copies of a Social Security Administration (SSA) decision 
awarding him disability benefits and all medical records 
reviewed by SSA pursuant to this claim.  He has also been 
provided with VA psychiatric examinations that address the 
increased rating claim on appeal.  Finally, he has not 
identified any additional, relevant evidence that has not 
otherwise been requested or obtained.  The veteran has been 
notified of the evidence and information necessary to 
substantiate his claim, and he has been notified of VA's 
efforts to assist him.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  As a result of the development that has 
been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating the claims.  
For these reasons, further development is not necessary to 
meet the requirements of 38 U.S.C.A. §§ 5103 and 5103A.

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  



Pertinent Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2004).  Separate diagnostic codes identify the various 
disabilities.  

The veteran's schizoaffective disorder, bipolar type, was 
initially rated as 30 percent disabling for the period from 
October 6, 1998 to August 11, 2002, and then rated as 70 
percent disabling for the period from August 12, 2002 to 
August 17, 2003.  The applicable rating criteria is contained 
in 38 C.F.R. § 4.130, Diagnostic Code 9211-9432, and provides 
the following rating criteria:

Assignment of a 30 percent evaluation is warranted 
for schizoaffective disorder, bipolar type, where 
there is occupational and social impairment with 
occasional decrease in work efficiency and 
intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting 
names, directions, recent events).

Assignment of a 50 percent evaluation is warranted 
for schizoaffective disorder, bipolar type, where 
there is objective evidence demonstrating 
occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships.

A 70 percent evaluation for schizoaffective 
disorder, bipolar type, is warranted where there is 
objective evidence demonstrating occupational and 
social impairment with deficiencies in most areas, 
such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which 
interfere with routine activities, speech 
intermittently illogical, obscure, or irrelevant; 
near continuous panic or depression affecting the 
ability to function independently, appropriately, 
or effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); 
spatial disorientation, neglect of personal 
appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-
like setting); inability to establish and maintain 
effective relationships. 

A 100 percent rating is warranted schizoaffective 
disorder, bipolar type, where there is total 
occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes 
or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time and 
place, memory loss for names of close relatives, 
own occupation, or own name.  

38 C.F.R. § 4.130, Diagnostic Code 9211-9432.

(a.)  Initial 30 Percent Evaluation Assigned For 
Schizoaffective Disorder 
From October 6, 1998 To August 11, 2002.

The evidence that pertains to the status of the veteran's 
service-connected schizoaffective disorder for the period 
from October 6, 1998 to August 11, 2002, includes the report 
of a private psychiatric evaluation conducted in January 1999 
that shows that the veteran was married and was accompanied 
to the interview with his spouse and mother-in-law.  He 
appeared casually dressed and groomed with a slightly 
disheveled appearance.  He was alert and oriented on all 
spheres, but there was delusional thinking, looseness of 
associations, and distortions in his perception of reality 
reported.  He was cooperative with the examiner, but appeared 
disorganized and lacked some of the social skills expected of 
a person of his intelligence and background.  He displayed a 
labile affect and euthymic, albeit occasionally grandiose 
mood.  His attention, memory, and concentration were good, 
but there were occasional moments when he appeared to be 
self-absorbed.  He denied having any suicidal or homicidal 
ideation but displayed evidence of paranoid ideation that the 
examiner linked to his prior episodes of antisocial behavior.  
There was no evidence of current auditory or visual 
hallucinations, although his treatment history indicated that 
he did experience auditory hallucinations in the past.  His 
insight was fair, but he displayed poor judgment that was 
influenced by his misperceptions of reality and aggressive 
impulses.  The examiner characterized the veteran's mental 
disorder as a psychotic illness.  The veteran's psychiatric 
symptoms were treated with therapy and psychotropic 
medication.  The diagnoses were schizoaffective disorder, 
bipolar type, rule out chronic undifferentiated 
schizophrenia.  He was assigned a Global Assessment of 
Functioning (GAF) score of 65 for the past year and 65 for 
the time of the examination which indicates mild psychiatric 
symptoms or some difficulty in social and occupational 
functioning, but that he generally functioned well and was 
able to have some meaningful interpersonal relationships.  
See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 
46-7 (1994).  

VA outpatient treatment reports dated in October 1998, 
February 1999, June 1999, August 1999, and June 2000, show 
that the veteran was treating his psychiatric disability with 
counseling therapy and medication.  He denied having any 
hallucinations.  His mental status on all examinations 
indicates that he was oriented on all spheres and displayed 
casual grooming and a neutral mood.  His affect was full, 
appropriate, and with normal intensity and he displayed 
steady eye contact.  His speech was logical and goal-oriented 
but was presented in a loud voice.  He did not have any 
suicidal or homicidal ideation and denied having any 
hallucinations or delusions.  His insight and judgment was 
fair and his psychomotor activity was calm.  The diagnosis 
was residual schizophrenia with a GAF score that ranged from 
60 to 70 during this period.


The report of an October 29, 2001, VA psychiatric examination 
shows that the veteran was alert and oriented on all spheres.  
He appeared somewhat disheveled and displayed mildly 
increased psychomotor activity.  He was very pleasant and 
cooperative with the examiner during the interview.  His mood 
was good and he displayed a full affect.  His speech was 
goal-directed although occasionally dysarthric.  He displayed 
a logical thought process but his thought content was 
delusional at the time in that he reported being in contact 
with "the fourth dimension."  Otherwise, no other psychotic 
symptoms were observed.  He displayed fair judgment and 
insight.  He did not present a danger to himself or others in 
that the examiner stated that there was no lethality 
associated with the veteran's psychiatric disorder.  The 
diagnosis was chronic residual schizophrenia.  His GAF score 
was assessed as 60.

VA records show that on psychiatric examinations conducted in 
March 2001, September 2001, and March 2002, the veteran was 
alert and oriented on all three spheres.  His mood was 
euthymic and he displayed an appropriate affect and normal 
speech and thought processes with no suicidal or homicidal 
ideation.  No delusions, hallucinations, or inappropriate 
thought content were noted.  His memory was not impaired and 
he was able to focus his thoughts and concentrate.  He had 
insight into his illness and was abler to understand 
situations and act appropriately.  The diagnosis was chronic 
schizophrenia and his GAF score was 70.  Thereafter, the 
objective evidence contains no further discussion of the 
veteran's psychiatric status for the period prior to August 
12, 2002.

SSA records associated with the claims file show that the 
veteran was deemed to be disabled and entitled to SSA 
disability benefits as of January 1980 due to the combined 
industrially-impairing effects produced by his right hand 
disability and his psychiatric disorder.

Applying the criteria of the aforementioned rating schedule 
to the facts of the case for the period of October 6, 1998 to 
August 11, 2002, the overall psychiatric disability picture 
presented indicates that the veteran was functioning 
adequately well in his social and industrial spheres during 
this span of time.  The veteran's psychiatric symptoms 
appeared to be under adequate control for this period and he 
did not display overt psychotic behavior or loss of his 
ability to maintain his personal hygiene.  He was also not 
shown to be a threat to the lives and safety of himself or 
others.  His GAF scores ranged from 60 to 70, indicating mild 
psychiatric symptoms with some difficulty in social and 
occupational functioning, but a general ability to function 
well in social and occupational venues.  The facts of the 
case indicate that the veteran's psychiatric disorder is 
manifested by a constellation of symptomatology that more 
closely approximates the criteria contemplated in the rating 
schedule for a 30 percent evaluation for the period from 
October 6, 1998 to August 11, 2002.  The evidence does not 
demonstrate that the veteran's schizoaffective disorder was 
manifested by a flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, panic attacks, 
difficulty in understanding complex commands, memory 
impairment, impaired judgment, impaired abstract thinking, 
disturbances of motivation and mood, or difficulty in 
establishing and maintaining effective social relationships 
such that assignment of the next higher rating of 50 percent 
would be warranted for the time period at issue.  Therefore, 
in view of the foregoing discussion, the Board concludes that 
the 30 percent evaluation assigned for the period from 
October 6, 1998 to August 11, 2002, appropriately compensated 
the veteran for his service-connected schizoaffective 
disorder.  His appeal in this regard for a higher evaluation 
is thus denied.  Because the evidence in this case is not 
approximately balanced with respect to the matter at issue, 
the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3 (2004); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Although the SSA determined the veteran was unable to work 
for purposes of eligibility for SSA benefits, and their 
factual determinations are probative, their ultimate 
conclusions are neither binding nor controlling upon VA.  See 
Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).

(b.)  A 70 Percent Evaluation Assigned For Schizoaffective 
Disorder For The Period From August 12, 2002 To August 17, 
2003.

The evidence that pertains to the status of the veteran's 
service-connected schizoaffective disorder for the period 
from August 12, 2002 to August 17, 2003, show that the 
veteran received counseling therapy and medication for his 
mental illness.  The evidence for this time period includes 
the report of VA psychiatric examinations conducted on August 
12, 2002, and November 18, 2002, which show that the veteran 
appeared fairly dressed and groomed, displayed no psychomotor 
retardation or hyperactivity, and presented his speech in a 
coherent, talkative, but unpressured manner.  His thought 
process was goal-oriented and logical, his mood and affect 
were euthymic, full, and appropriate, and there were no 
psychotic symptoms, including delusions or hallucinations, 
observed.  He did not have any suicidal or homicidal 
ideation.  He was alert and oriented on all spheres and did 
not have any memory impairment, impaired concentration 
ability, or loss of eye contact.  He was cooperative with the 
examiner and displayed fair insight and judgment into his 
mental illness and was able to understand situations and act 
appropriately.  The veteran was diagnosed with chronic 
residual schizophrenia and assessed with a GAF score of 45, 
indicating serious psychiatric symptoms or serious impairment 
in social and occupational functioning.  See QUICK REFERENCE 
TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 (1994).  The 
November 2002 examination report indicated that the veteran 
was having increasing trouble controlling his anger and angry 
impulses.

The report of a February 7, 2003, VA psychiatric examination 
shows that the veteran appeared casually dressed in dirty 
jeans, displayed mild psychomotor hyperactivity, and 
presented his speech in a slow but coherent manner.  His 
thought process was illogical and minimal, his mood and 
affect were euthymic, full, and appropriate, and there were 
residual paranoid delusions but no other psychotic symptoms, 
including delusions or hallucinations, observed.  He did not 
have any suicidal or homicidal ideation.  He was alert and 
oriented on all spheres and did not have any memory 
impairment, impaired concentration ability, or loss of eye 
contact.  He was cooperative with the examiner and displayed 
fair insight and judgment into his mental illness and was 
able to understand situations and act appropriately.  The 
veteran was diagnosed with chronic residual schizophrenia and 
assessed with a GAF score of 50, indicating serious 
psychiatric symptoms or serious impairment in social and 
occupational functioning.  Id. 

In a statement dated in February 2003, the veteran's private 
counselor reported that he had interviewed the veteran and 
the diagnosis was schizoaffective disorder, depressed type.  
The private counselor's opinion was that the veteran was 
unable to work because the veteran displayed inadequate 
personal hygiene, an inappropriate and labile affect, and an 
inability to initiate and carry through with the basic tasks 
required for independent living without the assistance of 
others.

The report of a May 12, 2003, VA psychiatric examination 
shows that the veteran complained of having vague, paranoid 
ideation and hearing an auditory hallucination that he 
described as sounding like a train whistle.  When emotionally 
agitated, he responded by walking away from the situation.  
He appeared casually dressed and had fair grooming.  His 
psychomotor activity was normal.  His speech was slow, and 
mildly dysarthric, but coherent.  His thought process was 
concrete, his mood was euthymic but his affect was 
restricted, and there were residual paranoid delusions and 
occasional auditory hallucinations reported.  He did not have 
any suicidal or homicidal ideation.  He was alert and 
oriented on all spheres and did not have any memory 
impairment.  His attentions span was impaired, but his 
ability to concentrate was intact.  He was cooperative with 
the examiner and displayed fair insight and judgment into his 
mental illness and was able to understand situations and act 
appropriately.  The diagnosis was chronic residual 
schizophrenia, with a GAF score of 45, indicating serious 
psychiatric symptoms or serious impairment in social and 
occupational functioning.  Id. 

The report of a July 7, 2003, VA psychiatric examination 
shows that the veteran appeared disheveled and dressed in 
stained clothing.  His psychomotor activity was normal.  His 
speech was mildly dysarthric but coherent.  His thought 
process was concrete and his mood was euthymic but his affect 
was labile with inappropriate laughter.  He experienced 
auditory hallucinations but did not have any suicidal or 
homicidal ideation.  He had looseness of association.  He was 
alert and oriented on all spheres and did not have any memory 
impairment.  His ability to concentrate and maintain focus 
was intact.  The veteran was cooperative with the examiner 
and displayed some insight and judgment into his mental 
illness and was able to understand situations and act 
appropriately at times.  He displayed staring eye contact 
with the examiner.  The diagnosis was chronic residual 
schizophrenia, with a GAF score of 35, indicating some 
impairment in reality testing or communication or major 
impairment in several areas, including work, family 
relations, judgment, thinking, or mood.  Id.  

Applying the criteria of the aforementioned rating schedule 
to the facts of the case for the period of August 12, 2002 to 
August 17, 2003, the overall psychiatric disability picture 
presented indicates that the criteria for a 70 percent 
evaluation has been met but not exceeded for the frame of 
time at issue.  The veteran's overall GAF score for the 
period from August 12, 2002 to August 17, 2003, ranges from 
35 to 45, showing that the veteran's ability to function in a 
social and occupational arena is seriously impaired.  The 
primary manifestations of his schizoaffective disorder is a 
lapse of maintenance of his personal hygiene, occasional 
auditory hallucinations, occasional feelings of paranoia, 
major (but not gross) impairment of mood, thought processes, 
and impulse control, and occasional inappropriate behavior.  
The state of the veteran's mental illness for the period in 
question more closely approximates the schedular criteria 
contemplated for a 70 percent evaluation.  Assignment of a 
total schedular rating prior to August 18, 2003, is not 
warranted as the objective evidence does not demonstrate that 
the service-connected psychiatric disorder was manifested by 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, or grossly 
inappropriate behavior.  Despite some impairment in his 
ability to control his impulses, the veteran is not shown by 
the evidence to be a persistent danger of hurting himself or 
others.  Although his ability to maintain his standards of 
personal dress and hygiene was decreased during this period, 
it is not shown in the evidence that he had completely lost 
the ability to maintain even minimal standards, and he was 
not shown to have ever been disoriented as to time and place.  
In view of the foregoing discussion, the Board concludes the 
veteran's mental illness has not met the criteria for a 100 
percent evaluation prior to August 18, 2003.  Because the 
evidence in this case is not approximately balanced with 
respect to the matter at issue, the benefit-of-the-doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

An initial evaluation in excess of 30 percent for 
schizoaffective disorder for the period from October 6, 1998 
to August 11, 2002 is denied.

An increased evaluation in excess of 70 percent evaluation 
assigned for schizoaffective disorder for the period from 
August 12, 2002 to August 17, 2003 is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs





